Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-49, 51, 52, and 54-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilem et al. (US 2018/0347788 A1, hereinafter referred to as Vilem).
Regarding claim 44, Vilem discloses a spotlight system (Figs. 5, 6) for illuminating a film or stage environment, said spotlight system comprising: 
a spotlight (202, Fig. 2) for generating light; and 
at least one optical component (210-214, 220-224, 230-239, Fig. 2), couplable to the spotlight, for producing at least one spatial light distribution, 
wherein at least one of the at least one optical component or the spotlight has a non-transitory memory (604, Fig. 6, paragraphs 0035, 0037) in which information on the at least one spatial light distribution producible by the at least one optical component is stored.
Regarding claim 45, Vilem discloses a spotlight system in accordance with claim 44, wherein the stored information (in memory 604) represents at least one of: 
- a spatial brightness distribution producible by the at least one optical component, 
- a spatial color distribution producible by the at least one optical component, 
- a spatial spectral distribution producible by the at least one optical component, or 
- light incident on respective spatial points when the at least one optical component is coupled to the spotlight (pars. 0003, 0030-0037).
Regarding claim 46, Vilem discloses a spotlight system in accordance with claim 44, wherein the spotlight system has an interface (606, Fig. 6) that is configured to output the stored information or values derived from the stored information (paragraphs 0036, 0037).
Regarding claim 47, Vilem discloses a spotlight system in accordance with claim 44, wherein the at least one spatial light distribution producible by the at least one optical component is varied by setting at least one optics setting parameter (paragraphs 0003, 0015).
Regarding claim 48, Vilem discloses a spotlight system in accordance with claim 47, wherein the stored information (in memory 604) comprises at least a first piece of information (e.g. first position of Variator/Compensator, Fig. 5, pars. 0030-0037) that represents the at least one spatial light distribution producible by the at least one optical component at a first value of the at least one optics setting parameter; and a second piece of information (e.g. second position of Variator/Compensator, Fig. 5, pars. 0030-0037) that represents the at least one spatial light distribution producible by the at least one optical component at a second value of the at least one optics setting parameter (“The controller 502 is configured to receive control signals via a data link 114 (as described with reference to FIG. 1) and, in response to the received control signals, operate one or both of the motors 504 and 508 to move the variator and compensator groups, respectively, to desired positions relative to the object plane 540”, para 0032).
Regarding claim 49, Vilem discloses a spotlight system in accordance with claim 47, wherein the stored information (in memory 604) comprises a calculation rule (in Processor 602) for determining the at least one spatial light distribution in dependence on the at least one optics setting parameter (“The controller 502 is configured to receive control signals via a data link 114 (as described with reference to FIG. 1) and, in response to the received control signals, operate one or both of the motors 504 and 508 to move the variator and compensator groups, respectively, to desired positions relative to the object plane 540”, para 0032).
Regarding claim 51, Vilem discloses a spotlight system in accordance with claim 44, wherein the spotlight system has a calculation device (Processor 602) that is configured to determine the at least one spatial light distribution producible by the at least one optical component based on the information stored in the memory (“The controller 502 is configured to receive control signals via a data link 114 (as described with reference to FIG. 1) and, in response to the received control signals, operate one or both of the motors 504 and 508 to move the variator and compensator groups, respectively, to desired positions relative to the object plane 540”, para 0032).
Regarding claim 52, Vilem discloses a spotlight system in accordance with claim 51, wherein the calculation device is configured to determine the at least one spatial light distribution producible by the at least one optical component also in dependence on a value of at least one settable light parameter of the spotlight (“The controller 502 is configured to receive control signals via a data link 114 (as described with reference to FIG. 1) and, in response to the received control signals, operate one or both of the motors 504 and 508 to move the variator and compensator groups, respectively, to desired positions relative to the object plane 540”, para 0032), wherein the at least one settable light parameter of the spotlight includes at least one of a brightness value or a color value (para 0003).
Regarding claim 54, Vilem discloses a spotlight system in accordance with claim 51, wherein the spotlight system has an interface (606, Fig. 6) that is configured to output the determined at least one spatial light distribution (para 0036).
Regarding claim 55, Vilem discloses a spotlight system in accordance with claim 44, wherein at least one of an article number (Variator /Compensator via control lines 552 or 554, Fig. 5, para 0032) or a serial number of the at least one optical component is stored in the non-transitory memory.
Regarding claim 56, Vilem discloses a spotlight system in accordance with claim 44, wherein at least one of a half-scatter angle or a luminosity value (para 0003) of the at least one optical component is stored in the non-transitory memory.
Claims 57-61 are similarly rejected as claims 44, 46, 47, 51, and 52 as discussed above.
Regarding claim 62, Vilem discloses a spotlight (112, 202) for generating light for illuminating a film or stage environment, said spotlight comprising a coupling device (500) by means of which at least one replaceable optical component (210-214, 220-224, 230-239, Fig. 2; para 0025) for producing at least one spatial light distribution is couplable to the spotlight; and a reading device (602, 606, 608) that is configured to read information on the at least one spatial light distribution producible by the at least one optical component from a non-transitory memory (604, Fig. 6) of the at least one optical component when the at least one optical component is coupled to the spotlight.
Regarding claim 63, Vilem discloses a spotlight in accordance with claim 62, wherein the spotlight has a calculation device (602) that is configured to determine the producible at least one spatial light distribution based on the information read.
Regarding claim 64, Vilem discloses a spotlight (112, 202) for generating light for illuminating a film or stage environment, said spotlight comprising an integrated optical component (210-214, 220-224, 230-239, Fig. 2) for producing at least one spatial light distribution; and a non-transitory memory (604, Fig. 6) in which information on the at least one spatial light distribution producible by the optical component is stored.
Regarding claim 65, Vilem discloses a spotlight in accordance claim 64, wherein the at least one spatial light distribution producible by the optical component is varied by setting at least one optics setting parameter  (paragraphs 0003, 0015).
Regarding claim 66, Vilem discloses a spotlight in accordance with claim 64, wherein the spotlight has a calculation device (Processor 602) that is connected to the non-transitory memory and that is configured to determine the at least one producible spatial light distribution based on the information stored in the non-transitory memory (“The controller 502 is configured to receive control signals via a data link 114 (as described with reference to FIG. 1) and, in response to the received control signals, operate one or both of the motors 504 and 508 to move the variator and compensator groups, respectively, to desired positions relative to the object plane 540”, para 0032).
Method claims 67-72 are essentially the same in scope as claims 44, 45, 47-49, 51, and 52 and are rejected similarly.

Allowable Subject Matter
Claims 50, 53, 73, and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (EP 3,229,055 A1) discloses lens device and image projection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844